PER CURIAM:
Adrian D. Murray petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to compel discovery and impose sanctions in an ongoing proceeding in the district court. He seeks an order from this court directing the district court to act.
Our review of the district court’s docket reveals that the district court has recently ruled on Murray’s motion. Accordingly, we deny the mandamus petition as moot. Moreover, Murray may not use mandamus as a substitute for appeal of the district court’s stay order. In re Braxton, 258 F.3d 250, 261 (4th Cir.2001).
Accordingly, although we grant Murray leave to proceed in forma pauperis, we deny his motion for sanctions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.